Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-12, 14-25 are allowed over prior art of records.
The following is an examiner’s statement of reasons for allowance:
The closest prior art, US 2007/0256058  discloses An analyzing means for analyzing the source schemes provided by the client to create target schemes, analyzing the business logic in the source application to create workflow diagrams that represent the source application processes, identifying the code segment in the source application and analyzing the target to generate the target architecture and the technology associated with it; A setting up means for generating custom knowledge base where the existing KB i reviewed for particular migration and in case of no such KB exist, a custom KB is created; A processing means for conversion of source code in format of target specification wherein the complete source code is passed through a knowledge engine on the basis c iteration and during this time the knowledge engine remains coupled to the knowledge base for conversion of source code in format of target specifications; and after each iteration the knowledge base is updated which leads to speedy and better conversion c source code as the Custom KB has now more structured information of source platform and source application with respect to target platform and target specifications; and A documenting means for generation of reports during review of the process stage and a summary report after the end of the conversion process, which consists of the code that is not converted automatically. This unconverted code is then converted manually at applicants Resource Centre.
However, none of the prior art, alone or in combination, anticipates or renders obvious the combination of limitations set forth in the independent claims … based on hardware the program, which has been modified so that the program to be executed is operable in the second computer, has been ported to the second computer and that the second computer has completed execution of the ported program without delay. Since the prior art alone or in combination does not anticipate or render obvious the combination of limitations set forth in the independent claims, the examiner has found the claims to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773.  The examiner can normally be reached on M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMQUY TRUONG/Primary Examiner, Art Unit 2195